ACCEPTED
                                                                                                 03-15-00342-CR
                                                                                                         8125236
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            12/7/2015 4:57:13 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                 CASE NO. 03-15-00342, (TC# D-1-DC-14-904017)

                                                                           FILED IN
                  LEE ANDREW GREEN VS. STATE OF TEXAS3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                     12/7/2015 4:57:13 PM
                           An Appeal following a trial from            JEFFREY D. KYLE
                    The 403th District Court, Travis County, Texas           Clerk
                               No. D-1-DC-14-904017
                  Styled the State of Texas vs. Lee Andrew Green, Jr.


                    REQUEST TO ABATE APPEAL UNDER
             TEXAS RULES OF APPELLATE PROCEDURE 7.1. (A) (2)


To The Honorable Clerk of Said Court:


        Now comes Counsel on Appeal for Lee Andrew Green, Appellant in the above
styled cause, and makes this his Request to Abate Appeal under Texas Rules of Appellate
Procedure 7.1 (a) (2), and for good cause would show:



                                          I.


        Counsel for Appellant received notice on this date (Dec. 4, 2015) that the
Appellant passed away on November 28th, 2015, while in custody in the Texas
Department of Criminal Justice. Appeal has been properly perfected. The Court has not
yet issued a mandate. Therefore, Counsel for Appellant requests that the Court
permanently abate the appeal as per Texas Rule of Appellate Procedure 7.1 (a) (2).



                                           Respectfully Submitted,


                                           _____/s/ Drew Phipps______
                                           Drew Phipps
                                           Attorney for Appellant
                                           7421 Burnet Rd. #288
                                           Austin, Texas 78757
                                           (512) 476-3111
                                           Bar # 15963050
                             CERTIFICATE OF SERVICE


      I, Drew Phipps, Attorney for Appellant, do certify that on this the 7h day of
December, 2015, a true and correct copy of the foregoing Appellant’s Request to Abate
Appeal was delivered by email to the Travis County District Attorney’s Office,
Blackwell-Thurman Criminal Justice Center, Austin, Texas 78701.


                                           ___/s/ Drew Phipps______
                                           Drew Phipps